NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ERNEST S. MARSHALL,                         )
                                            )
             Appellant/Intervenor,          )
                                            )
v.                                          )        Case No. 2D16-2365
                                            )
THOM BROWN, JR., and JAMIE                  )
MARIE BROWN,                                )
                                            )
             Appellees.                     )
                                            )

Opinion filed November 16, 2016.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Ernest S. Marshall, Bradenton, for
Appellant/Intervenor.

Peter J. Mackey and Drew F. Chesanek of
Mackey Law Group, P.A., Bradenton, for
Appellees.


PER CURIAM.

             This appeal is dismissed as being from a nonfinal, nonappealable order.


VILLANTI, C.J., and MORRIS and BLACK, JJ., Concur.